Exhibit 1
                                                                         Service of Process
                                                                         Transmittal
                                                                         05/17/2019
                                                                         CT Log Number 535502991
TO:     Norma Teran
        Jacobs Engineering Group, Inc.
        1000 WILSHIRE BLVD STE 2100
        LOS ANGELES, CA 90017-2417

RE:     Process Served in Tennessee

FOR:    Jacobs Engineering Group Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 James Anderson, et al., Pltfs. vs. Jacobs Engineering Group, Inc., Dft.
DOCUMENT(S) SERVED:              *
COURT/AGENCY:                    *, *
                                 Case # 2019CV81
NATURE OF ACTION:                Asbestos Litigation - Personal Injury
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Knoxville, TN
DATE AND HOUR OF SERVICE:        By Process Server on 05/17/2019 at 15:54
JURISDICTION SERVED :            Tennessee
APPEARANCE OR ANSWER DUE:        Within 30 days after service, exclusive of the day of service
ATTORNEY(S) / SENDER(S):         *
                                 *
                                 *, * *
ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/17/2019, Expected Purge Date:
                                 05/22/2019

                                 Image SOP

                                 Email Notification, Seamus McGorty seamus.mcgorty@jacobs.com

                                 Email Notification, Norma Teran norma.teran@jacobs.com

                                 Email Notification, Cynthia Stevens cynthia.stevens@jacobs.com

                                 Email Notification, Gerry Barrios Gerry.Barrios@jacobs.com

                                 Email Notification, Kim Mulligan Kim.Mulligan@jacobs.com

                                 Email Notification, Marisa Bannon Marisa.Bannon@jacobs.com

                                 Email Notification, Burns Logan Burns.Logan@jacobs.com

                                 Email Notification, Tammy Thompson tammy.thompson1@jacobs.com

                                 Email Notification, Taggart Hansen Taggart.Hansen@jacobs.com




                                                                         Page 1 of 2 / DP
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                                                                   Service of Process
                                                                   Transmittal
                                                                   05/17/2019
                                                                   CT Log Number 535502991
TO:    Norma Teran
       Jacobs Engineering Group, Inc.
       1000 WILSHIRE BLVD STE 2100
       LOS ANGELES, CA 90017-2417

RE:    Process Served in Tennessee

FOR:   Jacobs Engineering Group Inc. (Domestic State: DE)




                                Email Notification, Lee Rose lee.rose@jacobs.com

                                Email Notification, Susan Horton Susan.Horton@jacobs.com

                                Email Notification, LUCY HALATYN lucy.halatyn@jacobs.com

SIGNED:                         C T Corporation System
ADDRESS:                        300 Montvue RD
                                Knoxville, TN 37919-5546
TELEPHONE:                      312-345-4336




                                                                   Page 2 of 2 / DP
                                                                   Information displayed on this transmittal is for CT
                                                                   Corporation's record keeping purposes only and is provided to
                                                                   the recipient for quick reference. This information does not
                                                                   constitute a legal opinion as to the nature of action, the
                                                                   amount of damages, the answer date, or any information
                                                                   contained in the documents themselves. Recipient is
                                                                   responsible for interpreting said documents and for taking
                                                                   appropriate action. Signatures on certified mail receipts
                                                                   confirm receipt of package only, not contents.
      (.>
.   >■'
         •
      4


                             IN THE CIRCUIT COURT FOR ROANE COUNTY, TENNESSEE

             JAMES ANDERSON and RACHAEL ANDERSON, et al., Plaintiffs,
                 v.
             JACOBS ENGINEERING GROUP, ROGERS GROUP INVESTMENTS, INC., Defendant.

                                                        Civil Action No

                                                                     SUMMONS

             To:      Jacobs Engineering Group. Inc. fVO Registered Agent for Process. CT Corporation
             System. 800 South Gav Street. Suite 2021. Knoxville. TN 37929-9710


                     You are hereby summoned and required to serve upon John B. Dupree, plaintiffs
             attorney, whose address is: Bridgefront Law Group, PLLC, 616 West Hill Ave., 2d Floor,
             Knoxville, TN 37902, a true copy of the answer to the complaint which is herewith served upon
             you, within thirty (30) days after service of this summons upon you, exclusive of the day of
             service. You will file the original with the Court.
                     If you fail to do so, judgment by default will be taken against you for the relief demanded
             in the complaint.
                     Issued this H day of                            , 2019 at        o'clock. P M.
             Witness, ANN GOLDSTON, Clerk of Said Court, at office in ROANE County, Tennessee.
                                                                                                   'fomy&zyn b,(L~
                                                        ANN GOLDSTON, Clerk
             (This summons is issued pursuant to Rule 4 of the Tennessee Rules of Civil Procedure.)
                                                       NOTICE
             TO THE DEFENDANTS):
                        Tennessee law provides a four thousand dollar ($4,000.00) personal property exemption from execution or seizure to
             satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you
             must file a written list, under oath, of the items you wish to claim as exempt with the clerk of this court. The list may be filed at
             any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it
             will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically
             exempt by law and do not need to be listed; these include items of necessary wearing apparel for yourself and your family and
             trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible, and school books. Should any of
             these items be seized, you would have the right to recover them. If you do not understand your exemption right or how to
             exercise it, you may wish to seek the counsel of a lawyer. TCA § 26-2-114.

             Received this                    day of                                         ,2019.


                                                                                    Deputy Sheriff


                                                   RETURN ON SERVICE OF SUMMONS
             I hereby certify and return that on the _          day of__________________ ,2019, I served this summons
             together with the complaint as follows:________________________________
             I failed to serve this summons within thirty (30) days after its issuance because:


             Sheriff-Deputy Sheriff
V




             IN THE CIRCUIT COURT FOR ROANE COUNTY, TENNESSEE


    JAMES ANDERSON and RACHAEL ANDERSON;                )
    SANDRA AUSBURN as next of kin for STEPHEN AUSBURN;)
    GRANT BAILEY and MICHELLE BAILEY;                   )
    DARWIN WADE BEATY;                                  )
    ERIC BELL and TYMRI BELL;                           )
    MICHAEL BERNIER and DANA BERNIER;                   )
    EDWIN BLEDSOE;                                      )
    DARIL BLEVINS and NANCY BLEVINS;                    )
    STEPHEN BOARDMAN;                                   )
    JAMES BOLLING and REBECCA BOLLING;                  )
    WADE BOOS;                                          )
    PAMELA BRADEN as surviving spouse of JEFF BRADEN; )
    ROBERT BROCK and WENDY BROOK;                       )
    MAXWELL BYLLIOT and BETTY BYLLIOT;                  )
    RICHARD CHOATE and SHERRY CHOATE;                   )
    MATTHEW CLABOUGH and AMY CLABOUCH;                  )
    MICHAEL COFER and BRANDI COFER;                     >
    SHERRY COFER and GLENN COFER;                       >
    SAMUEL DAVID COLLINS and LYNDSAY COLLINS;          )
    RHONDA COLLINS as surviving spouse for JOEY COLLINS;)
    DAVID CROWLEY and PATRICIA CROWLEY;                 >
    FREDDIE DANIELS;                                    )
    MARY DAVIS;                                         >
    JUSTIN DUNCAN and KERRI DUNCAN;                     )
    STEPHEN DUNN;                                       >
    BRENDA DYER;                                        >
    JASON FOSTER;                                       >
    TIMOTHY GREENE and ROBIN GREENE;                    )
    DEBBIE GUNTER;                                      )
    DUSTIN HALL and HEATHER HALL;                       >
    RICHARD HARWOOD and CAROLE HARWOOD;                 >
    WILLIAM HAZZARD and LADENAHAZZARD;                  >
    MILLARD HENDRICKSON and                             >
    BRENDA HENDRICKSON;                                 >
    JOHN HERRON and BETHANY HERRON;                     >
    JOHN JENNINGS;                                      >
    DAVID JIMERSON and SHERRY JIMERSON;                 >
    PETEJOHSEN;                                         >
    RICHARD JOHNSON;                                    )
    DAVID JONES;                                        >
                                                            FiledS 13        _2oll
                                         1 •                ANN GOLDSTON TimeJ3r3_^_
                                                            ry<$autJL*
s'




     JOHN JONES;                                       >
     JACK KELLEY;                                      >
     JEREMY KILBY and APRIL KILBY;                     >
     LINDA KITTS as surviving spouse of WAYNE KITTS;   >
     JAMES LECOMTE and DEBBIE LECOMTE;                 >
     TERRY LEWALLEN;                                   >
     JAMES LEDBETTER and TINA LEDBETTER;               >
     PAUL LOWE;                                        >
     JOSEPH LOWERY;                                    >
     SCOTT MCCOY;                                      >
     JUDY METCALF as surviving spouse                  >
          of DARRELL METCALF,                          >
     RONNY MITCHELL and THELMA MITCHELL;               >
     DANNY MORGAN and JOH MORGAN;                      >
     RUSSELL MORGAN;                                   >
     ROBERT MUSE and JULIE MUSE;                       )
     STEVE PETTYJOHN;                                  >
     JOHN POINDEXTER and                               >
     MARIANNE POINDEXTER;                              )
     LARRY POINDEXTER and                              )
     REBECCA POINDEXTER;                               >
     MICO POSEY and TIFFANY POSEY;                     )
     JAMES ROBINSON;                                   >
     JOESPHROOD;                                       >
     PATRICIA ROYSDEN;                                 >
     CLOUS SEIBER and ERNESTINE SEIBER;                >
     ELIZABETH SIRENE WORKMAN;                         >
     JUSTIN SITZLAR and LINDSEY SITZLAR; .             >
     GARY SMITH and HEATHER SMITH;                     >
     SAMUEL SMITH and MARY SMITH;                      >
     CURTIS SPRADLIN;                                  >
     KEVIN STEPHENS;                                   >
     JOESPH TALLENT and ROBIN TALLENT;                 >
     TIMOTHY TERRY;                                    >
     BRYAN TODD;                                       >
     FRANK TOMB and KATHY TOMB;                        )
     LEROY TURNER;                                     >
     DAVID WEATHERFORD and MISSIE WEATHERFORD;         )
     JASON WEBB and ASHLEY WEBB;                       >
     KIRK WENZEL and JANICE WENZEL;                    >
     JESSE WEST,                                       >
     ELIZABETH WILLIAMS;                               >
     NIC WOODS;                                        >


                                           2
s



      WILLIAM BRADSHAW WORKMAN                                                   )
                                                                                 )
              Plaintiff*,                                                        )
                                                                                 )
      Vo                                                                         )        No.
                                                                                 )
      JACOBS ENGINEERING GROUP, INC.                                             )
                                                                                 )
              Defendant                                                          )


                                                    COMPLAINT


               Come now Plaintiffs, by and through counsel, to hereby bring their action for personal

      injuries and wrongful death from toxic fly ash exposure. Plaintiffs allege upon personal knowl­

      edge, information and belief as to the acts as follows:

                                              STATEMENT Off CASE

                  1.   This is a civil action for personal injuiy and wrongful death involving the contraction of

      illnesses resulting from continuous unlawful exposure to arsenic, the neurotoxin mercuiy, barium, stron­

      tium, thallium, lead, silica-quartz, asbestos, radioactive material, selenium, aluminum oxide, iron oxide,

      calcium oxide, boron, and other hazardous substances associated with toxic fly ash located at the TVA

      Superfund cleanup she (hereinafter “the Site”) at Kingston, Tennessee, in which Jacobs Engineering

      Group, Inc. (hereinafter sometimes referred to as “Jacobs”) did not carry out validly conferred authority,

    . but acted contrary to and outside its scope of contractual authority and directives in feet and taw granted

      from TVA as an “independent contractor”. Further, Jacobs did not execute the will ofany governmental

      function.




                                                            3
                                      JURISDICTION AND VENUE

       2.      All actions complained of herein arose in Roane County, Tennessee where the

toxic cleanup and Plaintiffs’ exposure occurred. Therefore, this Court has venue and jurisdiction

over the claims.
                                          THE PARTIES

       3.      Plaintiffs, as listed above, all reside in Tennessee.

       4.      Defendant Jacobs Engineering Group, Inc. (hereinafter “Jacobs”) is a foreign

corporation with its principal place of business in Pasadena, California. Jacobs Engineering

Group, Inc. was licensed to do business, and was and is doing business, in the State ofTen-

nessee, Roane County, and elsewhere and is directly liable for all actions contained herein. Ja­

cobs may be served through its Registered Agent for Process, CT Corporation System, 800 South

Gay Street, Suite 2021, Knoxville, Tennessee 37929-9710.
                                    GENERAL AI.LEGATIONS

                                              The Site

       S.     The events described herein took place primarily at the TVA KIF Superfund

cleanup site in Kingston, Roane County, Tennessee. Jacobs was contracted as the “independent

safety contractor” directed by TVA to provide a safe environment for local community and all

workers at die KIF toxic spill remediation site, including other individual independent contrac­
tors such as Plaintiffs, who performed toxic fly and bottom ash remediation at KIF in regards to
                                                                            i



the ash spill rite in Kingston, Tennessee. At all times material herein, Jacobs acted outside the

scope of direction and authority conferred by TVA and contrary to its adopted Site Wide Safety

and Health Plan (SWSHP) it created as an “independent contractor” to provide complete safety


                                                  4
oversight for TVA. Jacobs was an “independent contractor” for all purposes of its contract with

TVA. The Contract required Jacobs to comply with all laws and regulations and other directives

from TVA. Otherwise, Jacobs was independent At all times material herein, Jacobs further in­

tentionally or recklessly deviated from its scope of authority and the purpose for use of its inde­

pendent expertise. Further, individuals at the KIF remediation site and living nearby were depen­

dent upon Jacobs acting in good faith regarding safety, but it did not

    Events and Facts Surrounding the Continuous Unlawful Exposure Incurred bv Plaintiffs

       6.      TVA had entered into prime contracts with several companies, including Jacobs,

(Jacobs oversaw site safety at KIF) and, upon information and belief, the contracts with Jacobs

greatly exceeded forty million dollars ($40,000,000.00). Jacobs contracted for work with TVA

whereby its actions and inactions directly and proximately caused the injuries and deaths that

give rise to the claims ofthe Plaintiffs' herein.

        7.     Jacobs promised and adopted a Site Wide Safety and Health Plan in part to

appropriately provide safety equipment, training and education relevant to cleanup of environ­

mental contamination/remediation, properly monitor the air, and other clean up responsibilities

for the benefit of TVA. Their job was to protect the workers at the Site, and the general area and

local community in order to restore portions of property damaged by the Kingston (KIF) ash

spill. Further, Jacobs was contracted to provide equipment, training, and education to TVA’s

subcontractors and all other employees/independent contractors performing remediation work at

the Site. The TVA contract with Jacobs was one in which TVA granted and totally relied upon

Jacobs* independent decision making for safety as an “independent contractor**.

        The Contract states:


                                                    5
             Contractor shall be an Independent Contractor for all pur­
             poses of this contract ....

             Contractor g|g||j;nniplv with Federal. State, anil liwl
             laws /including regulations! affecting performance of its
             obligations under this contract and will indemnify and de­
             fend TVA from all liability resulting from its violation of
             such laws, regardless of whether TVA and Contractor are
             determined to be joint employers or co-employers. Contrac­
             tor is responsible for ensuring compliance, including com­
             pliance by its subcontractors, with applicable compensation
             laws, rules, and regulations such as Fair Labor Standards
             Act. (Ex: A).

AND

      TVA expects its contractors to protect workers from conditions feat are unnecessarily

      us to human health.

             A.     Purpose: TVA believes that Safety and Health is its most
             important value and all injuries and most illnesses, both on and off
             fee job, are preventable. TVA is a zero injury culture company and
             expects its contractors and their sub-contractors to be committed to
             a zero injury work culture environment In other words, occuna-
                    peeiderits or other incidents in which human health nr safety
             is jeopardized are never acceptable.

             B.      StnnHawfe; Contractor will he proactive in taking necessary
             measures to avoid accidents or incidents which human health or
             safety is jeopardized. Contractor shall not permit anv person
             employed by it or any subcontractor in fee performance of work
             pursuant to this Contract at a project or worksite owned or con­
             trolled by TVA to work in surroundings or under working condi­
             tions which are unnecessarily dangerous to human safety or health.



             requirements, the more stringent i.e., fee more protective of occu­
             pational health and safety, shall apply.




                                              6
          8.     All actions described herein that were tortuously or intentionally committed by

  Jacobs upon Plaintiffs were outside the contracted scope and knowledge of TVA and woe done

. independently. Ajury in east Tennessee agreed in November, 2018 and found that Jacobs failed

  to adhere to die terms of its contract with TVA and the health requirements set forth in Jacobs'

  Site Wide Safety and Health Plan for the site. Further, the jury determined that Jacobs failed to

  exercise reasonable care in carrying out the duties it owed to workers at the site. In addition, the

  jury found that Jacobs' breach of duty was capable of causing hypertension, coronary artery dis­

  ease, lung cancer, leukemia and other hematologic malignancies, skin cancer, allergic contact

  dermatitis, peripheral neuropathy, asthma, COPD and respiratory conditions including cough,

  sore throat, dyspnea on exertion, chest pun, bronchitis and emphysema. The plaintiffs herein

  have suffered greatly from these very conditions and, in feet, deceased Stephen Ausmus, who

. never worked in a coal mine, was found on autopsy to have pneumoconiosis (black lung).

         9.     Despite Jacobs' duties under this multi-million dollar agreement with TVA, it

  acted outside the scope of TVA and exceeded its authority and federal authority by misrepresent­

  ing or concealing from the Plaintiffs, independent contractors and others at the Site, TVA, and

  the Roane County citizens that the Superfond remediation would be conducted in a safe manner.

  Further, upon information and belief, Jacobs made numerous representations that fly ash was not

  harmful to human health, which is contrary to the safety plan documentation adopted, created,

  and possessed by Jacobs. Additionally, Jacobs did not appropriately mention the dangers of fly

  ash to the Plaintiff workers, the local community, certain companies, their employees, or inde­

  pendent contractors. Jacobs did not execute the will of TVA as explained further herein.




                                                    7
         10.   Jacobs had in its possession manuals for fly ash safety that contained vital in­

formation on fly ash toxins that were not properly disseminated to individuals, including Plain­

tiffs, working at the Site. Jacobs created and adopted, but intentionally did not follow, its own

Site Wide Safety and Health Plan it submitted to TVA. Jacobs engaged in dangerous and inten­

tional harmful deviations to their adopted plan, significantly more drastic than was the cause that

was the basis for landowner recovery based upon governmental liability in Mavs v. TVA. 699 F.

Supp. 2d 991 (E.D. Term. 2010). Jacobs never informed Plaintiffs of the fly ash dangers, nor ad­

hered to its SWSHP.

         11.   In addition, Jacobs knowingly and intentionally misrepresented to the workers

such as Plaintiffs, and the local community, the nature and extent of the dangers of fly ash con­

stituents. These actions fell outside the scope of the authority conferred by TVA. For example,

one worker from the site testified under oath, along wife a companion recording, that Jacobs

threatened him and that he would be hanging himself with his own genitalia if he wore a dust

mask on the Site for his protection; something that is as simple and necessary for use when one

paints a house. However, this was a toxic Superfund remediation site.

         12.   In Jacobs’ possession were documents that referenced toxic constituents and

target organs. One example of such information was/is entitled “Fly Ash Constituent Informa­

tion.”




                                                 8
                                              i

                  «i'»                                           %          .2       Pv
                                                                                                                                                                                                                                                      r
                                                         ;'4                                              *9 L V                                                                                           *.
                                                                                                                                                                                                                                                        i      i       ■\
                                                                                                                                                                                                                                                                                 i
                                                                                                                                                                                                                                                                                                         t



                                                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                                                           i*
                                                                                                                                                                                                                                                                           1lfl.l        sue* 2                  &K1                       .* s
                                                                     inJJfl                               j%Tyl t
                                                                                                                                         4 «
                                                                                                                                                    I           ■"«',
                                                                                                                                                                             ;                                    "S
                                                                                                                                                                                                                v. »9. 2?;
                                                                                                                                                                                                                                                                                                                 »**•                      V?
                      f;                                                                                                                                                                                  ? ,
                                        3
                  Sit                                  l||w                                                   i
                                                                                                                                                                it *i , * • .'
                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                                                                                                                                                                     I
         5-                                            Sen SfejgSfr^a ....           "iC^r    i'J
                                                                                                                                                                                                           ,1
                                                                                                                                                                                                                                                7              l
                           ‘ .•         :S              «                      ■—<y«i               ifWMlTt

                                                                                                                  %
                                                                                                                                         viiii>wirtr                                 i        ■                                                 -it
                                                                                                                                                                                                                                                      r-.-n.

                                                                                                                                                                                                                                                                                         1          • 'O.****®®*
                                                                               te:                                                                                                                                                                                                                               f
                                                                                                                                                                                                                                                                                                                                   »
                                              !B ■           1
                           -            i*                                                                             SSss^wsST'&fefr
                                              <«• ■* 'iT'K,
                                                                                                                                                                                                                                                                                                                                       fi
                      *                 }
                                                   I
                                                                                 H sSS                    P£1                                                                                                                                                                   Mra

                           “r; a; 4'
                                        *         u Ji       *■
                                                                     SBoSgPj P** 1S£ *ls^                                                                                                                                      ■T^sSMis^gjfifn8 ■g^^y
                                                                                                                                                                                                                                                -BE^”*rogy pr«r
                                                                                                                                                                                                                                                           '-.^
    :                                                                vcastosauter"»'
                                                                                 :^
                                                                                                                                                        c                                                                      i ivGBUEDSS). D9UTAT10N, '[
                                                                                                                                                                                                                                                                                :'                                    i#                                                                 4
         -2                    ',             - &. *$                                                                                          * . 5«*.                                                                        -
                                                                                                                                                                                                                               i*       ‘   .                  .   „       »:            •S’   *•   *        i
                                                                                                                                                                                                                                                                                                                           •v**<
                                                                                                                                                                                                                                                                                                                                                                                         I

   ^ ife
ft-4-A*
«r-   i
                                                ,shm
                                                «. .*&                                               gee 3®«»f *!»»1               un^
                                                                                                                                               »*           a'>w
                                                                                                                                                              *-*.-»' -• u5?fttSSSS^&.g* ^^ssSisSBf
                                                                                                                                                                                         t gpg%^gg?g*3 Mi
                                                                                                                                                                                                                                                                                                                                       ; *
                                                                                                                                                                                                                                                                                                                                          •:                                             M.
                                                                                                                                                                                                                                                                                                                                                                                                     <
                                                       ■ife 1MM{3!  W*
                                                                     i                                                                                                           ;|Srf^TWi:W0B5n0N:|
                                                                                                                                                                                                                                                                                ||wSK»|                                                                                                              1
                                    i
                                        <• iiii

                                                             I r .if 7.                                                                                                 ■i
                                                                                                                                                                                                                             Jl;                                                                                      7301
                                                                                                                                                                                                                                                                                                                      ran
                                                                                                                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                                                                                                                     K
                       I
                                                                     7i..                                                         :•■■                                                                                         »,. ,>w »*..                                                                  .JOK ,
                                                             6
                                                                     i&awenm vmmn mam,                                                                                                                                                                                                                       f^S. >
    >-•.                                '-s                              ■,                               -           ,   |




  Ik
                                    .. *                                                                                          !i
                                                                                                                                                                 _'r■ ;;
                                                                                                                                                                      i ^^SSr^' ]                                                                                                                                     ,730a            <
          '■A

         ;/5-                                                                                         :
                                                                                                                                  ^dneT't
                                                                                                                                    mM1                     i                    ImSS'                                                                                          g^g&' 2                               2Tabo'"                            4
                                                                                                                                                                                                                                                                                                                                                                                .;

                                                                                                                                                                        i?r^a*«
                                                                                                                                                                                                                                                                                                                                                    d>
                                                                 ■            r^r-j                                               r                                                                                                                                                                          3                             » i
                                                                                                                                                                                                                                                                                                                                                                 t


                                                                                                                                  *re                                                                                                                                                                                                      v»

         0''rmi »■' ■t A«- 1^-^                                          h    ^■P.p^hM               :5a «• mkX *>i j^«i in.; a.
                                                                                                                                                                                 i
                                                                                                                                                                                 »                    >                                                              ‘.i
                                                                                                                                                                                                                                                                   v< •:
                                                                                                                                                                                                                                                                                                                      7000
                                                                                                                                                                                                                                                                                                                     • Bli                                                ’ *
                                                                                                                                                                                                                                                                                                                                                                                    r            u
                                                                                                                                                                                                                                                                                                                                                                                                     4
              ..’^ r.i,                                                                                                                                                                                                                                                                                                     .....
                                                                                                                                                                                                                                                                                                             /

          •                             '• s~                                 f               ■ '                             ,                                                                                                                                                                                        -
                                         #•


              4«




              c
 «f *-
   w              t




              “«           *

                  • 1                                                                                                                                                                                                                                                                                                                           «
                                                                                                                                                                                                                                                                                                                                                                      >.
                                                  "          «i^              i| **           |"^'i               S                                                                                                                                                                  i
              Ki;v •
                                                                                                                                                                                                                                                                                                                                                             /
    4--yj~n
     ^ «. * ^                                            •               -j- -i                      r            £•
                                                                                                                                                                                                                                                                                                                                                                            v

                                                                                                                                                                                                                                                                                                                                                                     -f                      r



              .•v*
                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                          •. .*>•
              5        !,r^




                  4:ci              • j k              ^ &
                                                                                                                                                                                                                                                                                                                                                                                     i



              r
                                ' •* »                 ? " '              «i* *               i      *n           a                                                                                                                             '                                                       «,

                                                                          MSaMfe^BBg ^i^^i^pifMbi^di^d^pana,

                                                                                                                                                                                                                                                                                                                                                         i
                                                                                     *
          4 # »■. J- '? -J|«.j-

                                                                                     n
                                                                                          t
                           ♦.       4                                                                                                                                        ’                    *       ■#
                                                                                                                                                                                                          ^5
                                                                                                                                                                                                                                                                                                         I
                                                                                                            5*


                                                                                                                                                                                                                                                                                                      * 4f
                                                             WK                                                                                                                  •       ip                t                                                                                        n»»' 4 «*
nearby but misrepresented the dangers of it contrary to the will of any civilized governmental

society.
                                                                                       \
           15.   Jacobs deviated from exercising reasonable judgment to protect human health by

committing impermissible reckless and/or intentional deviations from its Site Wide Safety and

Health Plan promises to TVA, its ratepayers, the Plaintiffs and other workers it contractually ob­

ligated itself to protect Jacobs acted intentionally and recklessly in bad faith disregarding hu­

man health, which was at the very essence and unique nature of its purpose of TVA contracting

with them as the complete site wide “independent contractor** for safety. In short, converse to

other contractors that normally engage in similar forms of contracting, Jacobs, in the present ac­

tion, actually conflicted with federal policy and TVA policy to such a criminally gross extent that

it required displacement of any available immunity as will be further demonstrated in the forth­

coming paragraphs. By engaging in the conduct enumerated further in this Complaint, Jacobs

committed the following non-discretionary violations:

                 a.     42 U.S.C. 7401, et seq.

                 b.     Tenn. Code Ann. § 39-13-101;

                 c.     Tenn. Code Ann. § 39-13-103;

                 The Tennessee State Air Pollution Control Regulations

                 d.     Tenn. St Reg. 1200-3-3

                 e.     Tenn. St Reg. 1200-3-5

                 f.     Tenn. St Reg. 1200-3-8;

                 6'     Tenn. St Reg. 1200-3-10;

                 h.     Tenn. St. Reg. 1200-3-11;


                                                  10
               i.     Tenn. St Reg. 1200-3-12;.

              j-      Tenn. St Reg. 1200-3-13

               k.     Tenn. St Reg. 1200-3-19

               1.     Tenn. St Reg. 1200-3-22; and

               m.     Tenn. St Reg. 1200-3-37.

       16.     Plaintiffs were intentionally denied appropriate and/or timely safety training in

regard to the hazards associated with inhaling toxic fly ash and/or working in and around fly ash,

as the impression was given to them that the environment was safe by Defendant inadequate

safety training was contrary to Jacobs' own Safety Plan, TVA directives, and the will of any civi­

lized governmental society when considering the hazards and consequences.

       17.     Defendant provided inadequate medical monitoring for Plaintiffs’ health regard­

ing the hazardous fly ash constituents. This, too, was outside the scope of authority conferred by

TVA and their Site Wide Safety and Health Plan. In some instances, Defendant refused pre­

scribed respirators by physicians and even dust masks (that would be as simple as using one to

paint one's home) and conspired to remove people from employment that obtained said prescrip­

tions. One employee stated:

                      I worked at the Kingston ash spill site from Feb.
                      2008 to June 2013.

                      On or about the month of June 2013,1 was pre­
                      scribed a respirator by tny physician due to breath­
                      ing problems that developed while working there.

                      Shortly after presenting this prescription to safety
                      personnel, 1 was informed I could nnt wear the res­
                      pirator. despite it being prescribed by my physician.



                                                 11
                                   Ill
                       terminate


       18.     Plaintiffs worked long hours per day in close proximity with toxic fly ash con­

stituents, and took significant amounts home on their clothing after working up to an average of

sixteen (16) to seventeen (17) hours per day. However, Jacobs did not provide complete proper

safety equipment to Plaintiffs and others, and, in feet, discouraged use of safety equipment by

threats to almost all workers at the Site. Even bringing your own dust mask to wear was prohib­

ited and individuals would be threatened with job status if worn. There were also dust masks

onsite designed for use but workers such as foe Plaintiffs were prohibited from using them to

protect their health. The masks were ordered destroyed by Jacobs' management.

       19.     The improper handling of foe fly ash, caused by Jacobs, resulted in foe ash be­

coming airborne and allowed for windward erosion throughout foe Site and adjoining properties

allowing unsafe contact, inhaling, and ingestion. In fact, Jacobs would require its subcontractors

to wet and suppress fly ash around stationary air monitors and wash them to lower readings so

that the public, including Plaintiffs, would be misled. Jacobs would not engage in as much water

suppression in areas of foe Site that were not being monitored -intentionally creating unsafe con­

ditions for human health contrary to its obligations and scope of its authority.

       20.     Further, Jacobs primarily allowed mobile air monitoring units to be worn only on

days of rain when foe fly ash would not be airborne - thus lowering the readings and providing

misleading results. Additionally, Jacobs would engage in a practice of misrepresenting results of

the records where high readings should or would have occurred that were beyond permissible

exposure limits (PELs).


                                                 12
        21.      Due to these actions, and the failure of Defendant to provide proper safety

equipment, Plaintiffs inhaled the fly ash dust and debris material and, on occasion, the fly ash

would become imbedded in Plaintiffs* skin. Furthermore, some Plaintiffs would eat lunch on the

site and consume the ash on food. Consequently, Plaintiffs were improperly exposed to high

concentrations of fly ash toxic constituents while working on the Site for a prolonged duration of

time. Upon information and belief, and pursuant to sworn testimony in open court, sometimes

air monitoring records would be destroyed outside the scope of all laws referenced, the purpose

of Jacobs* presence at KIF, and any authority conferred by TVA.

        22.      Failure to provide hazardous materials workers with personal protective

equipment is a violation of federal and state worker protection law.

        23.      Jacobs fraudulently concealed the fact Plaintiffs had been exposed to hazardous

substances.

        24.      Further, upon information and belief, these fly ash constituents and other haz­

ardous substances have remained present in the air, soil, and water at the Site until the present

time.

           25.   The effects of continued exposure to such hazardous substances proximately

caused Plaintiffs to contract illnesses, from which they will* never recover and/or from which

they have suffered death. The healthcare costs incurred by these plaintiffs are in the millions of

dollars.




                                                  13
                                  FIRST fTAIM FOP PFMFF

                                             Negligence

       26.     In accordance with the principle in Mays v. TVA. 699 F. Supp.2d. 991 (E.D. Tenn.

2010), Defendant did not follow its own adopted Site Wide Safety and Health Plan as it promised

the ratepayers of TVA it would adhere to and Defendant is not immune from suit for Plaintiffs’

injuries and deaths outlined herein. In this case, Defendant failed to exercise due care in order to

protect individuals performing site remediation once a Site Wide Safety and Health Plan was

adopted. The Site Wide Safety and Health Plan was not followed by Jacobs. Under the rationale

in Mavs. Defendant is further liable to Plaintiffs for the following activities that are outside the

scope of the authority delegated by TVA:

               A.      failing to train employees/independent contractors/subcontractors in ap­

       plicable policies or procedures for working at the Site and for day-to-day safety for

       health, operations and management;

               B.      negligence or inadequate performance by failing to implement contracted

       promises to TVA and its site remediators, including contractors and subcontractors;

                C.     negligence and inadequate performance by Defendant of implementing

       policies and procedures regarding health and safety as promised to TVA for independent

       contractors and subcontractors working on die Site;

               D.      negligence in the construction and implementation of approved safety and

       health plans for independent contractors working on the Site;




                                              .   14
               E.      negligence in failing to provide approved adequate health equipment as

       promised to TVA for those independent contractors and subcontractors who worked on

       the Site; and
               F.      negligent maintenance and the intentional altering and manipulating of

       toxic air monitoring results to TVA to create lower PEL readings that directly violated
       TVA directives and its scope of authority, and violating other statutes and regulations all

       of which caused injuries to Plaintiffs.

       27.     Defendant Jacobs knew, or should have known, that the previously referenced

actions were non-discretionary, as maintaining site safety and adherence with directives, statutes

and regulations allowed fer no discretionary choice.

       28.     Moreover, Jacobs knowingly altered/and destroyed portions of air sampling

material for testing to allow those in the exposure zone and elsewhere to be exposed to elevated

amounts of toxins in violation of Sec. 6.0 of their Site Wide Safety and Health Plan it was bound

to follow.

       29.     Jacobs had actual notice of the seriousness of the potential problem with the air

monitoring and lack of adequate safety and still chose to take little or no action to prevent serious

injury to the plaintiffs and others from windward erosion.

        30.   Jacobs' negligent acts and/or omissions described above proximately caused and

continue to cause damage to Plaintiffs in the form of pain, suffering, economic loss, loss of quali­

ty of life, aggravation and inconvenience, death, medical bills and other damages - for all of

which it is liable in damages. To compound the problem, Defendant foiled and refused to warn




                                                 IS
Plaintiffs of the potential for serious injury and death from the fry ash constituents and particulate

matter.

          31.   Upon information and belief, Jacobs engaged in misrepresentation to limit its

liability to TVA due to its having to be held accountable to the TVA Public Relations Department

as a part of its safety implementation.

                                  SECOND CLAIM FOR RELIEF

                                          As&gylL&nd^&ttBix
          32.   Plaintiffs refer to and re-allege Paragraphs 1 through 41 of this Complaint and

incorporate them by this reference, as though fully set forth herein.

          33.   Plaintiffs hereby assert their cause of action for Assault and Battery as Jacobs

violated Term. Code Ann. § 39-13-101.

          34.   Defendant knew that the fly ash contained hazardous substances before and

during remediation activities. Defendant nevertheless intentionally, knowingly, wantonly, offen­

sively, willfully, and/or recklessly caused such hazardous substances to come into physical con­

tact with Plaintiffs who worked on the Site and/or were transporting fly ash to and from the site •

and/or lived near the site.

          35.   Such physical contact with hazardous substances in such matter was'harmful and

unwanted.

          36.   Plaintiffs did not consent to such physical contact with any hazardous substances.

Plaintiffs consented only to physical contact with materials described as non-hazardous sub­

stances.




                                                  16
        37.        Despite its known hazards, Jacobs Safety Manager, Tom Bock, intentionally

misrepresented to others “von could drink flv ash daily          suffer no adverse health effects.”

This created a climate such that the workers and others, including Plaintiffs, believed the work

site to be safe.

        38.    As a direct and proximate result of Jacobs’ causing Plaintiffs to suffer harmful

offensive physical contact with hazardous substances contained in fly ash, Plaintiffs have suf­

fered injury and disease, death, fear from disease, medical expenses, monitoring costs, pain and

suffering, mental anguish, other personal injuries, and other damages, the exact amount to be

proven at trial. By violating criminal law under Tenn. Code Ann. § 39-13-101, Jacobs was not

allowed discretion or choice and acted contrary to government will.

                                    THIRD Cl,AIM FOR BF.I.TF.F

                                            Negligence Per Se

        39.        Plaintiffs refer to and re-allege the previously referenced violations of state and

federal laws as referenced in the entirety ofthis Complaint Jacobs violated the following codes,

rules and regulations:

                   a.     Tenn. Code Ann. § 39-13-101;

                   b.     Tenn. Code Ann. § 39-13-103;

                   The Tennessee State Air Pollution Control Regulations:

                   c.      Tenn. St Reg. 1200-3-3

                   d.      Tenn. St Reg. 1200-3-5

                   e.      Tenn. St Reg. 1200-3-8

                   f.      Tenn. St Reg. 1200-3-10;


                                                     17
               g-      Tenn. St Reg. 1200-3-11

               h.      Tenn. St Reg. 1200-3-12

               i.      Tenn. St Reg. 1200-3-13

               j.      Tenn. St Reg. 1200-3-19

               k.      Tenn. St Reg. 1200-3-22; and

               1.      Tenn. St Reg. 1200-3-37.

        40.    Plaintiffs hereby assert their cause of action for Negligence per se.

         41.   Further, Plaintiffs assert respiratory protection was necessary, especially in

instances when prescribed by a physician.

         42.   Plaintiffs were engaged in an ultra-hazardous activity further imposing strict

liability.

         43.   Jacobs intentionally/recklessly altered air monitoring samplings and in turn results

and records to alter PEL'S at unsafe levels.

         44.   Jacobs violated Tenn. Code Ann. §§39-13-101 and 103 by knowingly and/or

recklessly allowing Plaintiffs to incur bodily injury through contact with fly ash toxins and

committed criminal assault and battery contrary to TVA directives and outside the scope of the

authorized agency.

         45.   As a direct and proximate result of Jacobs’ negligence per se, Plaintiffs have

suffered or are reasonably certain to suffer diseases, fear as a result, medical expenses, monitor­

ing costs, pain and suffering, mental anguish, other personal injuries, and other damages, the ex­

act amount to be proven at trial.




                                                 18
       46.     By not communicating that toxic fly ash was dangerous to Plaintiffs, Jacobs

violated TVA directives that mandated this course of conduct and acted outside the scope of its

authority.

                                FOURTH CI.AIM FOR RF.T.IF.F

                         lnt£QiiQn8Lfl&dfriL££Sld£&&£ailiiEBJfiJ3frin
       47.     Plaintiffs refer and re-al!ege Paragraphs 1 through 58 of this Complaint and

incorporate them by this reference, as though fully set forth herein.

       48.     Plaintiffs hereby assert their cause of action for Intentional and/or Reckless

Failure to Warn - which also constitutes a violation of Tenn. Code Ann. §,39-13-103 amongst

other relevant laws cited.

        49.    Defendant knew, or should have known, that the fly ash was contaminated with

toxic constituents.

        50.    Defendant therefore had a duty to warn and be truthful to the workers, the

community and TVA of the presence of the toxic constituents and the actual amounts onsite that

went beyond permissible exposure limits as some workers may be more physiologically sensitive

to its toxins through ingestion, inhalation, and dermatological contact

        51.    Defendant breached its duty by not only failing to warn Plaintiffs, but actually

fraudulently concealing the fact from Plaintiffs.

        52.    Defendant's breach of the duty to warn caused Plaintiffs to work inside the

dangerous environment without any respirators, masks, or necessary personal protective equip­

ment, and to be exposed to high concentrations of toxins during that period of their continuous

exposure. Others had to live with the toxins at their homes.


                                                    19
        S3.   As direct and proximate result of Defendant's negligent/reckless failure to warn,

Plaintiffs have suffered personal injury or death by acquiring illnesses such as pulmonary injuries

(some so serious they need lung transplants), sinus injuries, heart injuries, strokes, skin problems,

and etcetera, fear of disease, medical expenses, monitoring costs, pain and suffering, mental an­

guish, other personal injuries, and other damages, the exact amount to be proven at trial.

                                   FIFTH CLAIM FOR RELIEF

                              RggMMa Iwfligtinn nt Fi TiTuiTijTlal Distress


        54.    Plaintiffs refer to and re-allege Paragraphs 1 through 65 of this Complaint and

incorporate them by this reference, as though felly set forth herein.

        55.    Plaintiffs hereby assert their cause of action for Reckless Infliction of Emotional

Distress.

        56.    Defendant had a duty of care toward Plaintiffs not to cause then undue emotional

distress.

        57.    Jacobs* knowing, wanton, and willful exposure of Plaintiffs to toxins and other

hazardous substances breached its duty of care toward Plaintiffs as directed by TVA in delegating

its authority to and relying upon Jacobs as an independent contractor to control site wide safety.

        58.    Defendants' choice to expose Plaintiffs to toxins and other hazardous substances

has caused (hem to acquire the previously referenced illnesses, diseases, death and suffer emo­

tional distress to a degree that no reasonable person should be expected to suffer.

        59.    As a direct and proximate result of Defendant's negligent infliction of emotional

distress upon Plaintiffs, Plaintiffs have suffered damages, the exact amount to be proven at trial.




                                                 20
                                   SIXTH CLAIM FOR RF.TJF.F

                                                 Fraud

       60.     Plaintiffs refer and re-allege Paragraphs 1 through 71 of this Complaint and

incorporate them by this reference, as though felly set forth herein.

       61.     Plaintiffs hereby assert their cause of action for Fraud.

       62.     Jacobs represented to Plaintiffs that the fly ash did not contain dangerous toxins

or other hazardous substances.

       63.     Jacobs knew that its representation, both public and private, were false.

       64.     Jacobs outrageously intended to cause Plaintiffs and others to continue to work on

the Site without respirators or adequate personal protective equipment for its monetary benefit

and altered air monitoring test results and, upon information and belief, emptied cartridges of fly

ash to affect the amounts collected for detection amounts. Plaintiffs would not have worked in

this environment without personal protective equipment had they had fell knowledge that they

did have contact with dangerous toxic constituents and other hazardous substances.

        65.    Plaintiffs, in justifiable reliance upon the initial climate created by Jacobs that the

Site was safe, worked without personal protective equipment and continued to do so for many

hours per day even after noticing co-workers got sick because they trusted Jacobs. Specifically

referenced are the statements, both public and private, by Jacobs Safety Manager Tom Bock, that

the fly ash was safe - inducing such reliance and trust despite his superior knowledge that it was

not

        66.    Asa direct and proximate result of Jacobs’ fraud upon Plaintiffs, Plaintiffs have

suffered the referenced diseases, deaths and conditions, fear of disease, medical expenses, moni-


                                                 21
toring costs, pain and suffering, mental anguish, other personal injuries, and other damages, the

exact amount to be proven at trial.

                                 SEVENTH n.ATM FOW PEI .TEE

                           Misrenrcsentation/Frandnleiit Concealment

       67.     Plaintiffs refer to and re-allege Paragraphs 1 through 78 of this Complaint and

incorporate them by this reference, as though fully set forth herein.

       68.     Plaintiffs hereby assert their cause of action for Misrepresentations and/or

Fraudulent Concealment that occurred outside the scope and contractual authority conferred by

TVA.

        69.    Management at Jacobs knowingly and intentionally lied to subcontractors re­

garding the safety ofthe toxicity of the fly ash. Jacobs Safety Manager, Tom Bock, stated you

can “DRINK A GLASS OF FLY ASH PER DAY AND BE HEALTHV - although this is patent­

ly untrue.

        70.    Jacobs misrepresented and concealed from Plaintiffs that the Site contained toxic

constituents or other hazardous substances.

        71.    The information known by Jacobs was concealed falsely and it acted with reckless

regard as to whether or not its representation/concealment was false.

        72.    Jacobs foiled to use due care and honesty regarding the accuracy of its repre­

sentations to Plaintiffs and deviated from its own Site Wide Safety and Health Plan.

        73.    Jacobs intended to cause Plaintiffs to continue to work on the Site without

personal protective equipment necessary to protect them from the aforementioned hazards.




                                                 22
            74.    Plaintiffs, in justifiable reliance upon Jacobs1 representation that the toxic fly ash

was safe, did work on the Site without respirators, masks or personal protective equipment

            75.    Plaintiffs would not have worked on the Site without respirators or personal
protective equipment had they known ofthe dangers of prolonged exposure.

            76.   As a direct and proximate result of Defendant's fraud upon Plaintiffs, Plaintiffs

have sustained illnesses, death, fear of disease, medical expenses, monitoring costs, pain and suf­

fering, mental anguish, other personal injuries, and other damages, the exact amount to be proven

at trial.
                                               JURY DEMAND

            77.    Plaintiffs hereby demand a trial by jury on all issues raised herein.
                                           PRAYER FOR RE1JEF

            Wherefore, Plaintiffs pray judgment against Defendant as follows:

                   A.      For fair compensatory damages for physical injury, disease, fetal illness,

pain and suffering, mental anguish, medical expenses, medical monitoring costs, and lost wages

in any amount not to exceed One Hundred and Fifty-Six Million Dollars ($156,000,000.00);
                   B.      Fnr punitive Hamagfeg equal in fifteen percent (1of DefenHunt’s con­

tracted revenue regarding all KIF remediation contracts between TVA and this Defendant; and

                   C.      On all Claims for Relief, such other and further relief as this Court deems

just and proper under the circumstances.

            Plaintiffs reserve the right to amend this Complaint as the facts, through discovery,

should warrant




                                                     23
               t                           — s                . >          ^   V ,»
•. ‘                    '.          *j’ M--* • *5 •;’ ' l> ■>                   j   . ; '

■i                                                                                                !                             .•l*   '
               .                                                                              .                                  jh

           r -* ♦                                         ‘i VvtvTr''                                                                      * -*» k »•
                                                                                                                                                   •»   ■*




                                      «•-
                                            ■ ~ Respectfullysubmitted this 13A day of May, 2019.
                                                               I ‘
                                                               j




                                                                                                      Job
                                                                                                      Briagefiront LawGroup, PLLC
                                                                                                      616 W. HillAve., 2d Floor
                                                                                                      Knoxville, TN 37902
                                                                                                      865-223-5184
                                -;.K
                                   V
                                     '
                                -v.>                                                                  Keith D. Stewart
                                    r                                                                 James K.Scott
                                                                                                      Market Street Law, PLLC
                                                                                                      625 Market Sheet, 14th Floor
           V                                                                                          Knoxville, TN 37902
                                "V
                                                                                                      (865)457-5081
                                *
                                     .N.
                                          i ,
                                                               i                                  COST BOND
                                                                   i
                                                                1                         *
                                                              We hereby acknowledgeourselves as sureties in this cost of this cause in accordance with

                                    fern. Code Ann. 52042420.
                                                                   i

                                                                                                             Bridgefront Law GroupfWXC

                                          . i        •                                                       By:
     *r '                                        t
       ♦                                                                                                            Jplmjac Dupree


       ’ t                       \.




                                                                       *
                            ■         ,    •;<                . i
                                                                                                                                                  *»
                                 ..       .,1'
                            - >              -** t ‘
                                                                                f
                                                 *       '■


                        J




                                                                                                        24

                   !'
                        - k* ‘ -r*,                                        --it;    ^ t
